Citation Nr: 1530100	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-44 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disease, to include as due to exposure to herbicides during Vietnam service and to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2013, the Veteran testified at a videoconference hearing from the RO before a Veterans Law Judge (VLJ) who is now retired.  A transcript of the hearing has been associated with the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires a VLJ who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  At the May 2013 videoconference hearing, the VLJ fully explained the issue on appeal and suggested the submission of evidence that would be beneficial to the Veteran's claim.  The hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those criteria.  The Veteran has not identified any prejudice in the conduct of the Board hearing or asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

By a decision of December 2013, the Board reopened the Veteran's claim of entitlement to service connection for a skin disease.

In April 2015, the Veteran was notified of his right, pursuant to 38 U.S.C.A. § 7101(c) (West 2014) and 38 C.F.R. § 20.707 (2014), to request another optional Board hearing in light of the retirement of the VLJ who had chaired the videoconference hearing held in May 2013.  The Veteran did not respond to the notification within 30 days (or later) with a request for an additional hearing.  Accordingly, the Board will proceed with a decision.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of an acquired psychiatric disorder, to include PTSD, has been raised by the record in the Veteran's Form 9 appeal received on February 5, 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam War era and was presumptively exposed to herbicides.

2.  The Veteran had active service at U.S. Marine Corps Base Camp Lejeune, North Carolina in 1970 and may have been exposed to contaminated water while serving at this facility.

3.  The competent medical evidence of record reflects that the Veteran does not have chloracne or other acneform diseases consistent with chloracne.

4.  The Veteran's currently diagnosed skin condition is not related to his military service, to include presumed exposure to herbicides during Vietnam service and any exposure to contaminated water at Camp Lejeune.




CONCLUSION OF LAW

Entitlement to service connection for a skin disease, to include as due to presumed exposure to herbicides during Vietnam service and to contaminated water at Camp Lejeune, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a skin disease.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In December 2013, the Board remanded the Veteran's claim and ordered the AOJ to obtain outstanding service personnel records and to provide the Veteran with a VA medical examination for his skin condition.  The Veteran's claim was then to be readjudicated.

The Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs a matter of law if it fails to ensure compliance with a remand order).  Pursuant to the Board's remand instructions, outstanding service personnel records were obtained and associated with the claims folder.  The Veteran also underwent a VA medical examination for his skin condition in February 2014, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated in a May 2014 supplemental statement of the case.

Duties to Notify and Assist

VA has a duty to notify a claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA satisfied this duty by a letter mailed to the Veteran in June 2009. 

VA also has a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, a statement of a friend of the Veteran, service treatment records, service personnel records, photographs, a private treatment record, reports of VA medical examination, a Veterans Health Administration (VHA) opinion, and VA treatment records.

The Veteran underwent VA medical examinations for skin conditions in December 2009 and February 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, and documented his current medical conditions.  In addition, a VHA expert opinion was obtained from Dr. E.W. in December 2014.  The filed VHA report reflects that the examiner reviewed the Veteran's past medical history and provided opinions supported by a rationale.  The Board therefore concludes that the VHA report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson,21 Vet. App. 303, 312 (2007) (holding that VA, when undertaking to provide a VA examination or to obtain a VA opinion, must ensure that the examination or opinion is adequate).  As the Board will explain below, the December 2009 VA examiner did not provide a nexus opinion, and the February 2014 VA examiner did not provide a rationale for his nexus opinion.  Therefore, those two VA medical reports, unlike the VHA medical opinion, cannot be used to evaluate the "nexus" component of direct service connection.

The Board finds that, under the circumstances of this case, VA has satisfied its duty to notify and assist and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  It is further noted that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Service connection for a skin disease

The Veteran contends that he has a skin condition that is related to his military service, in particular his exposure to herbicides during service in Vietnam and to contaminated water when stationed at Camp Lejeune.

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  A claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The denial of a claim on its merits requires that a preponderance of the evidence be against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).

Current disability

Entitlement to VA disability compensation requires proof of present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  A disability will be considered current if it is present at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the case at hand, a skin condition has been shown during the appellate period.  Recent medical evidence of record indicates that the Veteran "does not have a current skin disease."  See VA medical examination report of February 2014.  Earlier medical evidence, however, showed a positive diagnosis.  Specifically, a VA dermatology consult record of December 2008 made an assessment of "severe seborrhea/head/neck dermatitis with ID reaction vs Contact dermatitis."  VA treatment records of March and April 2009 show a diagnosis of "eczema of the arms and legs and pruritus and excoriated papules of the beard and scalp."  The VA medical examination report of December 2009 made an assessment of "chronic itching with occasional rash, etiology unknown."  Furthermore, a private treatment record of September 2009 diagnosed the Veteran as having "dermatitis, scalp" and "scars, scalp."  Accordingly, the first element of direct service-connection, a diagnosis of a current disability, is established.  

In-service disease or injury

The second element of direct service connection is also met, as there is evidence of an in-service skin disease or injury.

a. Skin condition during service

Service treatment records document a skin condition.  A service treatment record of June 1970 states, "Pt c/o edematous non erythematous rash to arms bilat. Some itching with exposure to sun.  Rash extends from elbows to past hands.  No history of any allergies or rash.  Rash improved after approximate 1.5 hours exposure to sun today.  No rash appeared on neck or fact. Rx: Benadryl 50 mg stat."  A service treatment record of October 1972 also documents a "rash-acne treated with tetracycline 250mg for10 days and fostex soap prn."


b. Camp Lejeune water contamination

Because a service personnel record shows that the Veteran was stationed at Camp Lejeune, North Carolina for three weeks in 1970, VA will assume that the Veteran was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).

In the early 1980s, two on-base water-supply systems were found to be contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. Those water systems served housing, administrative, and recreational facilities, and the base hospital.  A public health assessment of Camp Lejeune conducted in 1997 by the Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  The assessment indicated, however, that the drinking water contaminants at Camp Lejeune had created a past public health hazard. 

Recent studies have been conducted involving the National Academy of Sciences National Research Council (NRC) and the ATSDR.  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results, because of the difficulties inherent in attempting to reconstruct past events and to determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC assessed the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes."  The categories were: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  The 14 diseases in the category of "limited/suggestive evidence of an association" are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report had minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, to date no definitive scientific study provides conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally be the stated opinion of a competent, qualified medical examiner as to a nexus or link between the claimed disability and the exposure.  A competent medical expert must determine, based on each claimant's individual case, whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.

c. Exposure to herbicides during service

The Veteran's service personnel records confirm that he served in the Republic of Vietnam.  Therefore, his exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116(f) (2014).  The Veteran's exposure to herbicides qualifies as an "in-service injury" with regard to the second element of the Hickson criteria for establishing service connection on a direct basis.  As discussed in more detail below, the Veteran's diagnosed skin condition is not one of the diseases listed as presumptively related to herbicide exposure.  Therefore, the Veteran's skin condition may not be presumed to be related to herbicide exposure.  Despite the lack of presumptive service connection, service connection based on direct causation may still be established.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Nexus between current disability and in-service injury

Turning to the third element of Hickson, the Board has carefully evaluated the evidence and, for reasons stated below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current skin condition is related to his military service.

A December 2009 VA compensation and pension examination for skin disease made an assessment of "chronic itching with occasional rash, etiology unknown."  No nexus opinion was offered.

Similarly, a September 2009 private treatment record made a diagnosis of "dermatitis" but provided no medical opinion as to whether the Veteran's dermatitis was connected to his military service.

In February 2014, the Veteran again underwent a VA medical examination for skin disease.  The examiner recorded the Veteran's description of his medical history as follows: "Veteran states has a skin rash that 'comes and goes on the arms and legs and torso and face; states the rash last occurred 'a couple of years ago.'; states usually comes here to the [VA medical center] for the rash.  States is a pruritic rash. States no rash today."

The "medical opinion/rationale" of the February 2014 report was given as: 
"The Veteran does not have a current skin disease, physical exam today is unremarkable.  Review of the STRs reveal the following: 10-18-1972 states 'Rash-acne treated with tetracycline 250 mg for 10 days and Fostex soap PRN' and 6-26-70 states: 'Pt c/o edematous non erythematous rash to arms bilat. Some itching with exposure to sun.  Rash extends from elbows to past hands. No hx of any allergies or rash.  Rash improved after approx 1.5 hr exposure to sun today. No rash appeared on neck or fact. Rx: Benadryl 50 mg stat, RSC PRN.' Review of . . .  VAMC medical records reveals treatment for xerosis/lichenification, neurotic excoriations of scalp (resolved) and eczematous dermatitis (resolved) and allergic contact dermatitis and seborrhea/head.  After reviewing VBMS medical records and after conduction of today's C & P exam, there is no nexus between the aforementioned in-service skin conditions and the above post-service skin disease (of note, none found today) is related to active service, including the in-service exposure to Agent Orange in Vietnam or contaminated waters in Camp Lejeune."

In general, the value of a physician's opinion depends, in part, upon the extent to which it reflects supporting clinical data or other rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because the February 2014 examiner provided no rationale or explanation for the conclusion that any post-service skin condition was unrelated to the Veteran's military service, the opinion has little probative value and is not persuasive as to the nexus issue.

In October 2014, pursuant to 38 C.F.R. § 20.901, the Board requested an expert VHA opinion by which a dermatologist would provide an advisory medical opinion as to the question: "Is it at least as likely as not (a 50 percent or greater probability) that any current skin disease is etiologically related to or had its onset during service, including the in-service exposure to herbicides in Vietnam or contaminated waters in Camp Lejeune?"  The specialist was asked to "consider the skin conditions documented in the Veteran's service treatment records and following service as well as his conceded exposure to an herbicide agent during his service in the Republic of Vietnam and conceded exposure to TCE, PCE, benzene, vinyl chloride and other VOCs during his service in Camp Lejeune."

After summarizing the history of the Veteran's skin condition as reflected by the claims folder and the most current records, the specialist stated her medical opinion and rationale as follows: "The Veteran does not have a current rash.  He had a rash documented in 2008 and 2009 (and previously in 1970) but this has since resolved.  While irritant dermatitis is possible due to herbicides or contaminated waters, this would resolve after removal of exposure to the irritant and would not be likely to persist.  Therefore my opinion is that it is less than a 50% probability that any rash occurring after service is related to in-service exposure."  See Advisory Medical Opinion of December 2014.

The Board finds that the December 2014 VHA opinion is highly probative on the inherently medical question at issue in this case.  It was based upon a thorough analysis of the Veteran's entire history, including reports of in-person VA treatment and examinations.  The specialist considered all possible connections between current skin conditions and the Veteran's military service, including exposure to herbicides and contaminated water.  As a rationale for the negative nexus opinion, the specialist noted that irritant dermatitis caused by herbicides or contaminated water would resolve when no longer exposed to the irritant and would not likely persist.

There is no medical opinion of record that suggests a relationship between the Veteran's previously diagnosed skin condition and his military service.  The Veteran has not submitted a medical opinion to contradict the VHA advisory medical opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).

The Board is aware of the provisions of the law relating to chronicity and continuity of symptomatology.  For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Proof of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Section 3.303(b) applies only to the chronic conditions listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed skin condition of dermatitis, eczema of the arms and legs, and pruritus and excoriated papules of the beard and scalp are not listed among the chronic diseases that are subject to a presumption of service connection.  Therefore, establishment of service connection on based chronicity or a continuity of symptomatology is not warranted as to this claim.

As noted above, the Veteran served in the Republic of Vietnam during the Vietnam War era and is presumed to have been exposed to herbicides there.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(i) (2014). Pursuant to 38 C.F.R. § 3.309(e) (2014), the Veteran's diagnosed skin condition of seborrheic dermatitis or other rash is not one of the diseases listed as presumptively related to herbicide exposure.  Therefore, the Veteran's skin condition may not be presumed to be related to herbicide exposure.  

The Board notes that, pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected of being associated with such exposure.

The NAS was to determine, to the extent possible: whether there was a statistical association between a suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

Under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).

Chloracne or other acneform diseases consistent with chloracne are presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014).  A service treatment record of the Veteran from October 1972 documents a "rash-acne."  A review of the records does not show, however, that the Veteran's skin disorder has been diagnosed as chloracne or an acneform disease consistent with chloracne. Moreover, the private treatment report of November 2009 made a specific finding of "none" for acne and chloracne.

In view of the foregoing, the Board finds that the competent medical evidence of record reflects the Veteran does not have chloracne or other acneform diseases consistent with chloracne. Therefore, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e) (2014) based upon his presumed in-service exposure to herbicides.
In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 

The Veteran contends that his skin condition was incurred or aggravated coincident with his military service.  See February 2013 statement of Veteran's representative.  The Veteran has stated, "I feel that my skin condition is a result of my Vietnam service."  See February 2010 notice of disagreement.  He also explains that the condition has caused him "suffering over the last 20 years."  See Veteran's August 2009 statement.  In addition, a filing by a friend of the Veteran, while not offering an opinion as to whether the Veteran's current condition, including flare-ups, is related to his military service, further attests to the fact that the skin condition has been "very exasperating" for the Veteran.  See August 2009 lay statement.

The Board notes that the Veteran, while competent to report his past and current symptoms, is not competent to associate any of his claimed symptoms to his military service.  That is, as a layperson, the Veteran is not competent to opine on matters such as the etiology of his current skin condition.  Such opinion requires specific medical training in the field of dermatology and is beyond the competency of a non-expert.  In the absence of evidence indicating that the Veteran has the medical training in the field of dermatology to render medical opinions, the Board must find that his contention with regard to a nexus between his skin condition and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2014)  Therefore the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board finds that the evidence does not support a finding of a nexus between the Veteran's service and his currently diagnosed skin condition.  Element (3) of Hickson is not met, and the Veteran's claim fails on this basis.


ORDER

Entitlement to service connection for a skin disease, to include as due to exposure to herbicides during Vietnam service and to contaminated water at Camp Lejeune, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


